   Case 1:20-mj-00523-TAB Document 1 Filed 06/26/20 Page 1 of 1 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


IN RE: SEARCH WARRANT                       )        CAUSE NO. 1:20-mj-0523
                                            )
                                            )

                                       APPEARANCE

       Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,

by Lawrence D. Hilton, Assistant United States Attorney for the Southern District of Indiana,

and enters his appearance as counsel for the United States of America.



                                            Respectfully submitted,

                                            JOSH J. MINKLER
                                            United States Attorney
                                                                       Digitally signed by
                                                LAWRENCE               LAWRENCE HILTON
                                                                       Date: 2020.06.26
                                     By:        HILTON                 13:39:39 -04'00'
                                                Lawrence D. Hilton
                                                Assistant United States Attorney
